MEMORANDUM OPINION


No. 04-07-00148-CR

Baldemar HINOJOZA,
Appellant

v.
 
The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-0080
Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by: 	Phylis J. Speedlin, Justice

Sitting: 	Catherine Stone, Justice
	Sandee Bryan Marion, Justice
	Phylis J. Speedlin, Justice

Delivered and Filed:	November 14, 2007

AFFIRMED
	Baldemar Hinojoza pled true to violating conditions of his community supervision in
response to the State's motion to revoke community supervision.  Hinojoza appeals from the
revocation of his community supervision.  Hinojoza's court-appointed appellate attorney filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), in which she concludes that the
appeal is without merit.  A copy of counsel's brief was delivered to Hinojoza, who was advised of
his right to examine the record and to file a pro se brief.  See Nichols v. State, 954 S.W.2d 83, 85-86
(Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.).  Hinojoza did not file a pro se brief. 
	We have reviewed the record and counsel's Anders brief.  We agree that the appeal is
frivolous and without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion
to withdraw is granted.  Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.  

							Phylis J. Speedlin, Justice
DO NOT PUBLISH